Exhibit 10.1

FIRST AMENDMENT TO THE PUT AND CALL AGREEMENT

THIS FIRST AMENDMENT TO THE PUT AND CALL AGREEMENT (this “Amendment”) is made as
of April 12, 2012 among KMVN, LLC (“Operating”), KMVN License, LLC (“Licensee”
and together with Operating, “Emmis”), Grupo Radio Centro LA, LLC (“GRC”),
solely for the purpose of guaranteeing the obligations of GRC, Grupo Radio
Centro, S.A.B. de C.V. (“Guarantor”), 93.9 Holdings, Inc. (“93.9 Holdings”) and
93.9 License, LLC (“93.9 LicenseCo”). Capitalized terms used herein and not
defined have the respective meanings set forth in the Put and Call Agreement (as
defined below).

Recitals

A. Emmis, GRC and Guarantor are parties to the Put and Call Agreement dated
April 3, 2009 (the “Put and Call Agreement”) with respect the possible sale by
Emmis and purchase by GRC or a Qualified Designee of the Station Assets. The
parties desire to amend the Put and Call Agreement as set forth herein.

B. Pursuant to Section 12.3 of the Put and Call Agreement, GRC wishes to
designate each of 93.9 Holdings and 93.9 LicenseCo (collectively, the “93.9
Entities”) as a Qualified Designee and assign its rights and obligations under
the Put and Call Agreement to the 93.9 Entities in the manner provided in
Section 2 below.

Agreement

NOW, THEREFORE, taking the foregoing into account, and in consideration of the
mutual covenants and agreements set forth herein, the parties, intending to be
legally bound, hereby agree as follows:

1. Amendment. Subject to Section 3 below, the parties hereby amend the Put and
Call Agreement as follows:

(a) Section 2.4 is amended and restated in its entirety to read as follows:

“In consideration for the sale of the Station Assets to GRC, at Closing GRC
shall pay Emmis, by wire transfer of immediately available funds (a) in the
event Closing occurs on or before March 27, 2013, the sum of Eighty-Five Million
Five Hundred Thousand Dollars ($85,500,000) or (b) in the event Closing occurs
after March 27, 2013, the sum of One Hundred Ten Million Dollars ($110,000,000),
in each case, subject to adjustment pursuant to Section 2.5 (the “Purchase
Price”).”

(b) Section 2.7(a) is amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------

“Unless otherwise mutually agreed by the parties, and subject to satisfaction or
waiver of the applicable conditions set forth in Articles 7 and 8 below, the
consummation of the sale and purchase of the Station Assets provided for in this
Agreement (the “Closing”) shall occur on the date ten (10) business days after
the date of the Initial Order (as defined below); provided, however that in no
event shall Closing occur on or before July 3, 2012 without the consent of GRC.
In the event a Contested Initial Order is obtained, GRC may elect by written
notice to Emmis (a “Finality Election”), at any time during the ten
(10) business days following the date on which such Contested Initial Order is
obtained, to have the satisfaction of the condition set forth in Section 8.3
(FCC Authorization) require that such Contested Initial Order becomes a Final
Order, in which case, if Emmis grants the extension under the last sentence of
Section 3 of the First Amendment to this Agreement, Closing shall occur on the
date ten (10) business days after the date the FCC Consent becomes a Final
Order, subject to satisfaction or waiver of the applicable conditions set forth
in Articles 7 and 8 below. The date on which the Closing is to occur is referred
to herein as the “Closing Date.”

(c) A new Section 6.13 shall be added to the Put and Call Agreement as follows:

“6.13. Debt Financing. If Closing is to occur on or before March 27, 2013, in
order to facilitate Closing occurring as promptly as practicable following the
date of the FCC Consent by Initial Order or Final Order, as the case may be, GRC
shall use its reasonable best efforts to obtain the Debt Financing and, in the
event it is unable to obtain the Debt Financing or the Debt Financing becomes
unavailable, then GRC shall use its reasonable best efforts promptly to arrange
for alternative debt financing, including from alternative sources, on terms and
conditions no less favorable to GRC than those set forth in that certain term
sheet dated as of February 3, 2012 between the Guarantor and Credit Suisse
(“Alternative Debt Financing”) as promptly as practicable following the
occurrence of such event.”

(d) Section 8.3 is amended and restated in its entirety to read as follows:

“8.3 FCC Authorization. Any of the following occur: (a) An Initial Order that is
not a Contested Initial Order shall have been obtained, (b) a Contested Initial
Order shall have been obtained and GRC shall not have timely made a Finality
Election with respect thereto, or (c) GRC shall have made a Finality Election
and a Final Order is obtained.”

(e) A new Section 8.7 shall be added to the Put and Call Agreement as follows:



--------------------------------------------------------------------------------

“8.7 Purchase Price. If Closing is to occur on or before March 27, 2013, the
lender under the Debt Financing or Alternative Debt Financing, as the case may
be, shall have disbursed to the Guarantor, GRC or Qualified Designee, and the
Guarantor, GRC or Qualified Designee shall have received, an amount equal to the
Purchase Price.”

(f) The second sentence of Section 12.3 is amended and restated in its entirety
to read as follows:

“Notwithstanding anything herein to the contrary, if at the time the Put or Call
is exercised GRC is not qualified to acquire the Station under the FCC’s rules
and policies, then not later than the time for filing the FCC Application, GRC
shall designate a third party or parties (each, a “Qualified Designee” and
collectively, the “Qualified Designees”) that, individually or collectively,
(a) is qualified under the FCC’s rules to acquire the Station, (b) has the
ability to pay the Purchase Price at Closing and (c) assumes this Agreement in
writing; provided, however, that if the Call is exercised by GRC on or prior to
April 13, 2012 to acquire the Station Assets for a Purchase Price equal to
$85,500,000, then GRC may designate a Qualified Designee who (a) is qualified
under the FCC’s rules to acquire the Station and (b) assumes this Agreement in
writing.”

(g) The following definitions shall be added to Exhibit A to the Put and Call
Agreement.

“Contested Initial Order” means an Initial Order for which an objection or
petition to deny to the grant of the FCC Application has been filed prior to the
date the Initial Order is issued.”

“Debt Financing” means the loan facility contemplated by that certain term sheet
dated as of February 3, 2012 between the Guarantor and Credit Suisse.”

“Initial Order” means an FCC Consent by initial order issued by the FCC staff.



--------------------------------------------------------------------------------

2. Call; Qualified Designation; Assignment and Assumption. Taking the foregoing
amendment into account, subject to Section 3 below, GRC hereby exercises the
Call effective as of the date of this Amendment, and pursuant to Section 12.3 of
the Put and Call Agreement, GRC hereby designates the 93.9 Entities as Qualified
Designees for all purposes of the Put and Call Agreement and, in connection
therewith, assigns, transfers and conveys to the 93.9 Entities all of its rights
under and interests in the Put and Call Agreement (the “Assigned Rights”) and
assigns to the 93.9 Entities all of GRC’s obligations and liabilities under and
in connection with the Put and Call Agreement (the “Assumed Obligations”);
provided, however, that such assignment shall not relieve GRC of any of its
obligations under the Put and Call Agreement. 93.9 LicenseCo hereby (a) accepts
the foregoing assignment of Assigned Rights to the extent it relates to the
ownership of FCC Licenses; (b) assumes the Assumed Obligations to the extent it
relates to the ownership of FCC Licenses; and (c) in the case of each of the
foregoing clauses (a) and (b), agrees to be bound by the applicable terms of the
Put and Call Agreement. 93.9 Holdings hereby (a) accepts the foregoing
assignment of Assigned Rights to the extent it does not relate to the ownership
of FCC Licenses; (b) assumes the Assumed Obligations to the extent it does not
relate to the ownership of FCC Licenses; and (c) in the case of each of the
foregoing clauses (a) and (b), agrees to be bound by the applicable terms of the
Put and Call Agreement. The 93.9 Entities acknowledge and agree that the effect
of the preceding two sentences is that the 93.9 Entities shall collectively
succeed to all rights, obligations, duties and liabilities of GRC under the Put
and Call Agreement. On and after the date of this Amendment, each of 93.9
Holdings and 93.9 LicenseCo shall be entitled to exercise all of GRC’s rights,
powers and privileges under the Put and Call Agreement and shall be liable and
responsible, on a joint and several basis, for the payment and performance of
all of GRC’s liabilities and obligations under the Put and Call Agreement, in
each case as if it were “GRC” thereunder (it being understood and agreed that at
Closing the assignment of FCC authorizations assigning the FCC Licenses from
Emmis to GRC pursuant to Section 9.1(iv) of the Put and Call Agreement shall be
made to 93.9 LicenseCo). Emmis acknowledges and agrees that the first sentence
of this Section 2 constitutes a “Call Notice” for purposes of the Put and Call
Agreement.

3. Rescission of Call. The parties acknowledge and agree that, in connection
with the Call exercised by GRC pursuant to Section 2 above, if Closing does not
occur on or before the earlier of:

(a) March 27, 2013, or

(b) the later of:

(i) July 3, 2012, or

(ii) the date ten (10) business days after the Initial Order (the “Target
Date”), unless the condition set forth in Section 8.7 of the Put and Call
Agreement is not then satisfied, in which event the Target Date shall be the
date thirty (30) calendar days after the Initial Order, then the Call exercised
by GRC pursuant to Section 2 and the amendments set forth in Section 1 hereof
and the terms of Section 2 hereof shall be deemed to be automatically rescinded
in their entirety and shall be deemed null and void without need for further
action and thereafter the parties shall be restored for all purposes to their
positions had this Amendment not been entered into and the Call had not been
exercised by GRC. The parties acknowledge that if GRC makes a Finality Election,
Emmis may (but is not obligated to) extend the applicable period set forth in
Section 3(b)(ii) above.

4. Collateral Assignment. On the date hereof each of 93.9 Holdings and 93.9
LicenseCo shall execute and deliver to Bank of America the attached
acknowledgment and agreement regarding collateral assignment.



--------------------------------------------------------------------------------

5. Miscellaneous. Except as expressly set forth herein, the Put and Call
Agreement has not been amended or modified and remains in full force and effect.
Without limiting the foregoing, Guarantor hereby acknowledges and agrees that
its obligations set forth in Section 12.12 of the Put and Call Agreement remain
in effect with respect to the Put and Call Agreement as amended and assigned and
assumed. The construction and performance of this Amendment shall be governed by
the laws of the State of California without giving effect to the choice of law
provisions thereof. Venue for any suit to enforce this Amendment shall be in the
appropriate state or federal court in Los Angeles, California. This Amendment
may be executed in separate counterparts, each of which will be deemed an
original and all of which together will constitute one and the same Amendment.
Each of the parties hereto shall take, or cause to be taken, all actions and do,
or cause to be done, all things reasonably necessary to consummate and make
effective the transactions contemplated by this Amendment.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO PUT AND CALL AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

EMMIS:     KMVN, LLC     By:   Emmis Operating Company, its Manager     By:  
/s/ J. Scott Enright           Name: J. Scott Enright           Title: Executive
Vice President and General Counsel     KMVN LICENSE, LLC     By:   KMVN, LLC,
its Manager     By:   Emmis Operating Company, its Manager     By:   /s/ J.
Scott Enright           Name: J. Scott Enright           Title: Executive Vice
President and General Counsel 93.9 LICENSECO:     93.9 LICENSE, LLC     By:  
93.9 Holdings, Inc., its Manager     By:   /s/ Francisco Aguirre Cranz      
Name: Francisco Aguirre Cranz       Title: President 93.9 HOLDINGS:     93.9
HOLDINGS, INC.     By:   /s/ Francisco Aguirre Cranz       Name: Francisco
Aguirre Cranz       Title: President GRC:    

GRUPO RADIO CENTRO LA, LLC

    By:   /s/ Carlos Aguirre Gomez       Name: Carlos Aguirre Gomez       Title:
Chief Executive Officer



--------------------------------------------------------------------------------

GUARANTOR:     GRUPO RADIO CENTRO, S.A.B de C.V.     By:   /s/ Carlos Aguirre
Gomez       Name: Carlos Aguirre Gomez       Title: Chief Executive Officer



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT REGARDING

COLLATERAL ASSIGNMENT OF BRIDGE TO SALE TRANSACTION DOCUMENTS

Dated April 12, 2012

FOR VALUE RECEIVED, the undersigned (the “Acquiring Party”), hereby:

(A) acknowledges receipt of that certain Collateral Assignment of Bridge to Sale
Transaction Documents, dated as of April 3, 2009 (the “Assignment”), from EMMIS
OPERATING COMPANY, an Indiana corporation (the “Borrower”), KMVN, LLC, an
Indiana limited liability company (“KMVN”), KMVN LICENSE, LLC, an Indiana
limited liability company (“KMVN License” and, together with KMVN and the
Borrower, the “Assignors” and each individually, an “Assignor”), to and for the
benefit of BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Assignee”) for itself and the other Lenders to the Credit Agreement referred to
therein;

(B) consents to the terms thereof;

(C) acknowledges that the Assignee (together with its successors and assigns),
may, as and to the extent provided in the Assignment, enforce at all times,
subject to all defenses and offsets, if any, the Acquiring Party may have
against the Assignors, any and all of each Assignor’s rights against the
Acquiring Party under the provisions of the Bridge to Sale Transaction Documents
notwithstanding any term or provision contained in the Bridge to Sale
Transaction Documents to the contrary;

(D) acknowledges and agrees that the Assignee does not assume any of the
obligations of the Assignors under the Bridge to Sale Transaction Documents;

(E) acknowledges that, as of the date hereof, the Assignee, for the benefit of
the Lenders and the Assignee, has been granted a security interest in certain
assets of KMVN and KMVN License, as such assets are generally described on
Exhibit A attached hereto; and

(F) agrees that in event that the Acquiring Party shall make any assignment of
any Bridge to Sale Transaction Document or any of its rights thereunder, the
Acquiring Party shall cause such proposed assignee to execute and deliver an
acknowledgment and agreement to collateral assignment agreement as provided in
Section 3(h) of the Assignment.

Nothing in this Acknowledgment and Agreement shall release any Assignor from any
of its obligations under any Bridge to Sale Transaction Document.

Capitalized terms not defined herein shall have the meaning given them in the
Assignment.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Acknowledgment and Agreement
to be duly executed on the date first written above.

 

ACQUIRING PARTY:

 

93.9 LICENSE, LLC

 

By:

  93.9 Holdings, Inc., its Manager By:       Name:   Title:

 

93.9 HOLDINGS, INC. By:      

Name:

Title:



--------------------------------------------------------------------------------

Exhibit A

(a) (i) all contract rights held by such Assignor and the rights to the payment
of money owing to such Assignor and all payments received by such Assignor
(whether in cash or otherwise), in each case, under any such Bridge to Sale
Transaction Document, (ii) proceeds of the sale of a Station or assets used in
connection therewith (including, without limitation, the FCC License associated
with such Station) owing to such Assignor pursuant to the terms of any such
Bridge to Sale Transaction Document, (iii) all instruments (including promissory
notes), documents (including, if applicable, electronic documents), accounts,
chattel paper (whether tangible or electronic), deposit accounts, letter of
credit rights, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money, and
all general intangibles (including all payment intangibles), in each case to the
extent constituting payments or proceeds received by or owing to such Assignor
under any such Bridge to Sale Transaction Document, and (iv) in respect of
clause (a)(i), clause (a)(ii) and clause (a)(iii) hereof, all proceeds thereof
received by or owing to such Assignor;